 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 


 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of November 5, 2014 (this
“Amendment”), to the Employment Agreement, dated as of June 12, 2013 (the
“Agreement”), by and between Rand Logistics, Inc., a Delaware corporation (the
“Company”), and Laurence S. Levy (“Executive”).
 
WITNESSETH
 
WHEREAS, Section 10 of the Agreement provides that the Agreement may be amended
in a writing signed by the Company and Executive;
 
WHEREAS, the Company desires Executive to assume the role and title of Executive
Vice Chairman rather than that of Executive Chairman, with substantially the
same duties and obligations as heretofore performed by Executive in his capacity
as Executive Chairman;
 
WHEREAS, Executive desires to assume such role and title; and
 
WHEREAS, in connection with Executive assuming the role and title of Executive
Vice Chairman, the Company and Executive desire to amend the Agreement to
reflect the changes set forth herein.
 
NOW THEREFORE, in consideration of the foregoing premises and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
 
Section 1.                      Definitions.  Except as otherwise expressly
provided herein, capitalized terms used herein but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.
 
Section 2.                      Amendments to the Agreement.
 
Section 1.1 of the Agreement is hereby amended and restated to read as follows:
 
“Subject to the terms and conditions of this Agreement, during the Term of
Employment (as hereinafter defined), the Company agrees to employ Executive as
its Executive Vice Chairman, and to nominate Executive for election, or appoint
Executive, to the Company’s Board of Directors.  In such capacity as Executive
Vice Chairman, Executive shall report to the Company’s Board of Directors and
shall have the customary powers, responsibilities and authority of executives
holding such position in corporations of the size, type and nature of the
Company, as it exists from time to time, and as may be otherwise mutually agreed
to by Executive and the Company’s Board of Directors.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.2 of the Agreement is hereby amended and restated to read as follows:
 
“Subject to the terms and conditions of this Agreement, Executive hereby accepts
employment as Executive Vice Chairman and agrees to devote a sufficient amount
of his business time and efforts as is reasonably necessary to fulfill his
obligations in such capacity. The Company acknowledges that Executive allocates
his business time and attention among several business enterprises (including
executive and other positions with such business enterprises), and in the future
may allocate a portion of his business time and attention to additional business
enterprises (including executive and other positions with such business
enterprises).  Without limiting any of the Company’s rights under this
Agreement, the Company agrees that, subject to Executive’s continued compliance
with Section 12 hereof, Executive shall only be required to devote to the
Company’s business and affairs such time as shall be necessary to fulfill his
duties and responsibilities hereunder.  The Company acknowledges that the amount
of business time and attention devoted by Executive to the business and affairs
of the Company during his employment as the Executive Chairman has been
sufficient to fulfill such duties.  The parties anticipate that a similar
commitment of time and effort should be sufficient to fulfill Executive’s duties
and responsibilities as Executive Vice Chairman.”
 
Section 3.1 of the Agreement is hereby amended and restated to read as follows:
 
“Annual Compensation.  From November 20, 2014 through March 31, 2015, the
Company shall pay Executive total compensation at a rate of $475,000 per annum
(such annualized amount, the “Total Annual Compensation”).  The Total Annual
Compensation shall be paid in part in cash as Base Salary as provided in Section
3.2 and in part in equity based grants as provided in Section 3.3.”
 
Section 3.2 of the Agreement is hereby amended and restated to read as follows:
 
“Base Salary.  Of the Total Annual Compensation provided in Section 3.1 payable
with respect to the period from November 20, 2014 through March 31, 2015, 42.1%
of such amount shall be payable in cash (the “Residual FY2015 Base
Salary”).  For each fiscal year of the Company beginning on or after March 31,
2015, not less than 62.5% of the Total Annual Compensation paid to Executive for
each such fiscal year shall be payable in cash as an annual base salary (such
annual salary, the “Base Salary”). The Residual FY2015 Base Salary and each
subsequent fiscal year’s Base Salary shall be payable in accordance with the
ordinary payroll practices of the Company. “Base Salary” for all purposes herein
shall be deemed to be a reference to the annualized Base Salary in effect as of
any date that requires the determination of Executive’s Base Salary hereunder.”
 
Section 3.3 of the Agreement is hereby amended and restated to read as follows:
 
“Equity-Based Compensation.  Without limiting any equity award that may be
granted to Executive with respect to Executive’s service between April 1, 2014
and November 20, 2014, the Company shall award Executive restricted stock and
restricted stock units in respect of that number of whole shares of the
Company’s common stock having a value (determined in accordance with the
provisions of the applicable equity incentive plan under which such award is
granted) that is equal to 57.9% of the portion of the Total Annual Compensation
payable to Executive with respect to the period beginning on November 20, 2014
and ending on March 31, 2015 (the “Restricted Share Awards”).  Such Restricted
Share Awards shall have terms and conditions as to vesting that are no less
favorable to Executive than the terms applicable to the most recent grant of
similar equity awards to Executive.  Subject to the immediately preceding
sentence, the remaining terms and conditions of the Restricted Share Awards
shall be determined by the Compensation Committee, but subject to the terms and
conditions of the plan under which any such award is granted.  Any Restricted
Share Award granted hereunder shall be evidenced in an award agreement or other
written confirmation of the terms and conditions thereof as the Compensation
Committee shall specify.”
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.4 of the Agreement is hereby amended and restated to read as follows:
 
“Adjustments in Compensation.  For each fiscal year of the Company during the
Term of Employment following the Company’s fiscal year ending March 31, 2015,
the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) shall review Executive’s Total Annual Compensation in
good faith in accordance with the Company’s customary procedures and practices
as in place from time to time regarding the total compensation of senior
executives, and, subject to Executive’s right to terminate his employment for
Good Reason (as defined in Section 6.2(d) hereof), may adjust the amount of
Executive ’s Total Annual Compensation, and the portion thereof payable in Base
Salary and in the form of Restricted Share Awards.”
 
Section 6.2(d)(vi) of the Agreement is hereby amended and restated to read as
follows:
 
“the removal of Executive from the Board of Directors or the failure to re-elect
or appoint Executive as a member of the Board of Directors, unless any such
removal or failure to re-elect or appoint occurs with the consent or at the
request of Executive;”
 
Section 6.3(b)(iii) of the Agreement is hereby amended and restated to read as
follows:
 
“Executive’s failure to follow and carry out the lawful instructions of the
Board of Directors of the Company that are materially consistent with the terms
of this Agreement and Executive’s duties as Executive Vice Chairman; or”
 
Section 3.                      Acknowledgement.  By executing this Amendment,
Executive hereby consents to the occurrence of the events set forth in Sections
6.2(d)(i) and 6.2(d)(vi) solely with respect to the transactions contemplated by
this Amendment.  Nothing contained herein shall be construed as a consent to, or
waiver of, any action or inaction by the Company following the execution of this
Amendment that constitutes Good Reason within the meaning of Section 6.2(d) of
the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.                      Governing Law.  This Amendment shall be
construed, interpreted and governed in accordance with the laws of the State of
New York, without reference to rules relating to conflicts of law.
 
Section 5.                      Counterparts.  This Amendment may be executed in
two or more counterparts, each of which will be deemed an original. Delivery of
an executed counterpart of a signature page to this Amendment in electronic
(i.e. “pdf” or “tif”) format shall be as effective as delivery of a manually
executed counterpart of this Amendment.
 
Section 6.                      Effect.  Except as otherwise provided herein,
the provisions of the Agreement shall remain unmodified and in full force and
effect, and each party shall continue to perform in accordance with the terms of
the Agreement.
 
[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the day and year first above written.
 

 
RAND LOGISTICS, INC.
         
By:
/s/ Edward Levy  
Name:
Edward Levy
 
Title:
President and Chief Executive Officer
                 
EXECUTIVE
      /s/ Laurence S. Levy  
Laurence S. Levy